Citation Nr: 0210981	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  94-24 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to March 
1988.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The veteran's claims were remanded by the Board in February 
1997, January 1999, September 2000, and August 2001.  The 
requested development has been completed and the veteran's 
claims are ready for review by the Board.


FINDINGS OF FACT

1.  The veteran does not have a current disability of the 
left shoulder that is related to service.

2.  The veteran does not currently have any disability of the 
right ankle residual of his inservice right ankle injury.


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  Residual of a right ankle injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate her 
claims.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed her of the reasons and bases for the 
VA decisions, the information and evidence needed to 
substantiate the claims and the applicable laws and 
regulations.  The VA has no outstanding duty to inform.

In an August 2002 informal hearing presentation, the 
veteran's representative requested that the veteran be 
provided additional VA examinations of the left shoulder and 
right ankle, and requested that the examiners provide an 
opinion as to whether it is likely as not the veteran's 
current chronic disabilities are due to the inservice 
injuries.  As noted in the decision below, the veteran has 
already been given a VA examination of the left shoulder with 
the physician's corresponding opinion.  The Board further 
notes that the medical evidence, also noted below, indicates 
that the veteran does not have a current chronic right ankle 
disability.  Accordingly, the Board is of the opinion that 
further examinations of the left shoulder and right ankle are 
not indicated.

VA treatment reports are of record and the veteran has been 
afforded VA examinations of the left shoulder and right 
ankle.  The veteran informed the VA of two private physicians 
who had treated her since service.  The RO sought copies of 
the veteran's treatment records from these physicians.  One 
of the physicians indicated that he had not seen the veteran.  
However, the other physician submitted treatment records 
dated from July 1990 to February 1997.  These records 
indicate that this physician had sent the veteran to the 
other physician for a specialist opinion and included copies 
of treatment records from the physician who stated that he 
had not treated the veteran.  Since the record indicates that 
the RO obtained all the relevant private medical records, and 
since the veteran has not alleged that there are any 
outstanding records pertinent to his claim, the Board 
believes that there is not any additional relevant evidence 
that is obtainable.  The Board concludes that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
matters before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The veteran maintains that she is entitled to service 
connection for residuals of a left shoulder injury, and that 
she is entitled to service connection for residuals of a 
right ankle injury.

The veteran's service medical records reveal that in November 
1985 the veteran experienced right ankle pain one and 1/2 days 
after running a mile.  The diagnosis was rule out stress 
fracture, versus very early cellulitis.  Later in November 
1985 it was noted that the veteran had nearly developed a 
stress fracture of the fibula, which had been resolving with 
rest.  Service medical records in April 1987 indicate that 
the veteran had probable left humeral head subluxation.  X-
rays of the left shoulder were normal.  The remaining service 
medical records, including the February 1988 discharge 
examination report, are silent to any left shoulder or right 
ankle findings.

The veteran submitted a claim for a left shoulder disability 
on her April 1990 original claim.  She submitted a claim for 
a right ankle disability in August 1992.  

The RO obtained VA treatment records, dated in May and 
September 1989.  These records make no reference to the 
veteran's shoulders or ankles.

On VA examination in August 1990, the veteran reported that 
she had dislocated her left shoulder in 1988.  Examination of 
the shoulders revealed full range of motion, without crepitus 
or tenderness.  X-rays of the left shoulder were normal.  The 
diagnoses included status post dislocation of the left 
shoulder, no abnormal findings.

The veteran appeared before a hearing officer at the RO in 
March 1993.  The veteran reported that she hurt her arm in 
service while swinging a child around at a Special Olympics.  
The veteran testified that she had had pain and weakness in 
the left shoulder ever since that time.  The veteran reported 
that she almost had a stress fracture in the right ankle 
during service.  The veteran stated that ever since that time 
her right ankle occasionally gave out on her.

Private treatment records from J.B., M.D., reveal treatment 
of the veteran from July 1990 to February 1997.  A March 1993 
record indicates that the veteran reported left shoulder pain 
for several years, since a previous injury.  Dr. J.B. noted 
that there was no swelling of the left shoulder.  He reported 
that there was left shoulder pain with active and passive 
motion.  X-rays of the left shoulder revealed the osseous 
structures and soft tissues of the left shoulder to be 
normal.  The diagnosis was left shoulder pain.  Dr. J.B. 
scheduled the veteran for an appointment with Dr. W. for 
examination of the veteran's left shoulder.  The remainder of 
Dr. J.B.'s records show no treatment or complaints related to 
the left shoulder.

In May 1993, Dr. W. indicated that the veteran complained of 
left shoulder pain.  She reported problems since having a 
couple accidents over the last four or five years.  The 
veteran noted that the left shoulder pain had recently gotten 
to a point that it affected what she did.  The veteran 
reported that she had pain all the time when she used the 
left arm a lot, at work or at home.  She stated that if she 
used the left arm a lot, she had trouble sleeping at night.  
The pain was mostly on top and in the front of the shoulder.  
On examination, the veteran had a tender anterior acromiam 
and positive impingement sign.  The veteran had full active 
range of motion, but she did not allow the physician to do a 
good impingement sign.  She complained of a lot of pain with 
it.  Dr. W. indicated that he would give the veteran a 
steroid injection and rotator cuff exercises.

The veteran was afforded a VA orthopedic examination in May 
1993.  The veteran reported that during service she felt her 
left shoulder pop, move about, and possibly dislocate, when 
she was lifting a child up onto a podium.  The veteran stated 
that she went to a nurse who was nearby who manipulated her 
shoulder, and apparently may have reduced the shoulder.  The 
veteran was then taken to a doctor who examined the shoulder 
and placed her arm in a sling.  The veteran was given some 
aspirin and she kept her arm in the sling for about two 
weeks, and never returned to the hospital.  She was returned 
to full active duty without restrictions apparently at that 
time.  The veteran reported that she had recently visited an 
orthopedic surgeon, a Dr. W. who had examined her and thought 
that she had some active bursitis.  The physician injected 
some cortisone two weeks previously, which the veteran said 
helped some.  The veteran reported that she had no problem in 
her left shoulder at that time.  However, she stated that 
after two or three days of progressive paper work, she would 
have pain beginning in her shoulder.  The veteran mentioned 
no night pain, chills, fever, or swelling.  The veteran 
mentioned no difficulty with any part of her anatomy other 
than her shoulder.  She stated that she had decreased 
strength when she picked up her two-year-old at home, but she 
was able to pick the two-year-old up.  She also reported 
decreased strength when she picked up groceries, but she was 
capable of picking them up.  The veteran had no specific left 
shoulder complaints at the time of the examination.

Objective examination of both shoulders showed full active 
and passive range of motion.  The veteran at first had some 
apprehension about moving her left shoulder, particularly 
with internal/external rotation, but subsequently had full 
range of motion.  There was no evidence of muscle wasting, 
deformity or atrophy about the upper shoulder girdles.  
Measurement of the right arm was 32 centimeters, compared to 
31 and 1/2 centimeters on the left.  Measurement of the right 
forearm was 25 and 1/2 centimeters on the right, compared to 25 
centimeters on the left.  Examination of the shoulders showed 
right greater than left grating sensations of the acromial 
areas, without apparent pain associated.  Subscapularis 
examination, teres minor examination, and supraspinatus 
examination were all normal.  There was no evidence of 
instability or apprehension.  Examination of both shoulders 
showed abduction from 0 to 280, flexion from 0 to 280, 
extension from 0 to 20 degrees, internal/external rotation 
from 0 to 70 degrees and external rotation from 0 to 70 
degrees.  X-rays of the left shoulder showed a normal 
acromioclavicular joint, normal shoulder, early degenerative 
changes in the inferior glenoid, which were not recent.  The 
examiner noted that the right ankle was normal and that the 
subtalar joint was normal.  The examiner expressed the 
opinion that there was no evidence of any abnormality in 
either shoulder that would be consistent with injury.  He 
could discern no evidence of disability in either shoulder.

The veteran appeared before the undersigned Member of the 
Board at the RO in July 1998.  The veteran asserted that when 
she did repetitive movements of her left arm, or when she 
lifted something heavy with her left arm, she has pain in her 
shoulder.  The veteran stated that she thought that her left 
hand was weaker than her right hand.  The veteran reported 
that she had received a cortisone injection in her left 
shoulder which made her left shoulder feel better.  Soon 
after the injection she had a VA examination of the left 
shoulder.  She asserted that she had no problems with her 
left shoulder at the VA examination since she had had the 
cortisone shot so recently.  The veteran further testified 
that she had problems with both her flat feet and her right 
ankle.  She asserted that she had occasional pain and 
weakness in her right ankle.  The veteran stated that no 
doctor had given her a current diagnosis of what was wrong 
with her right ankle.  The veteran could not remember if the 
VA treatment she received soon after service, in 1989, 
included treatment for her right ankle.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).  Also, certain chronic 
diseases may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 C.F.R. §§ 3.307, 
3.309 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Left Shoulder

The veteran's service medical records do reveal that the 
veteran had a left shoulder injury in service.  The service 
medical records indicate that the veteran may have had a 
dislocation of the left shoulder, which was quickly reduced.  
The records reveal that the veteran was treated, had normal 
X-rays, and that she did not receive any further treatment 
during service for her left shoulder.  VA examination of the 
left shoulder in August 1990 revealed no left shoulder 
complaints or abnormalities.  The only post service treatment 
for a left shoulder disability was between March and May 
1993.  At that time the veteran was diagnosed as having left 
shoulder pain.  The remainder of the private medical records 
are silent to any left shoulder complaints.  Finally, VA 
examination in May 1993 revealed no abnormality of the left 
shoulder other than early degenerative changes in the 
inferior glenoid, which were not recent.  The VA examiner 
expressed the opinion that that there was no abnormality in 
the shoulder that could be consistent with injury.  The 
record does not reveal that the veteran developed a chronic 
left shoulder disability from her left shoulder injury in 
service.  Nor does the record reveal that the veteran has a 
diagnosis of a current chronic left shoulder disability due 
to service.  While the private medical records indicate that 
the veteran had left shoulder pain in 1993, pain alone is not 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The only evidence that the veteran has a current chronic left 
shoulder disability which is related to service are the 
veteran's own statements and testimony.  However, as a 
layperson she is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, the Board is of the opinion that the 
preponderance of the evidence is against entitlement to 
service connection for residuals of a left shoulder injury.  

II.  Right Ankle

The veteran's service medical records do indicate that the 
veteran was treated for a right ankle injury in service.  
However, X-rays at that time were normal and the remainder of 
the service medical records revealed no further right ankle 
complaints or treatment.  This indicates that the veteran's 
inservice right ankle injury was acute and transitory in 
nature.  The Board also notes that none of the post service 
medical records, both VA and private, have indicated that the 
veteran has a current right ankle disability.  Furthermore, 
the May 1993 VA examiner indicated that the veteran had a 
normal right ankle.  Service connection may not be granted 
unless a current disability is shown.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
evidence of a current right ankle disability, the claim for 
service connection for residuals of a right ankle disability 
must be denied.


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to service connection for residuals of a right 
ankle injury is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

